Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 25th, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the combination of Bao et al. “Key Variables for Interpreting 99mTc-Mercatoacety Itriglycine Diuretic Scans: Development and Validation of a Predictive Model”, AJR Am J Roentgenol, 2011; hereafter: Bao and Suriyanto et al. “Quantitative means for differentiating renal obstruction by analyzing renography by compartmental modeling of renal fluid flow rate”, Nuclear Medicine Communications, Vol. 37, No. 9, September 2018; hereafter: Suriyanto does not teach the limitations of Claim 1. Applicant asserts that Bao and Suriyanto does not teach the limitation of generating receiver characteristic curves for a unique combination of biomarkers. Examiner respectfully disagrees. While Bao focuses on the generation of a receiver characteristic curve based on two of the same variables, Bao discloses using multivariate models based on a plurality of biomarkers and variables. The generation of receiver characteristic curves can reasonably be applied to each of the multivariate models of Bao thereby generating receiver characteristic curves for different combinations of biomarkers. Therefore, Bao discloses the generation of a receiver characteristic curve for a unique combination of biomarkers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bao, and further in view of Suriyanto.
Regarding Claim 1, Bao teaches: a method for detecting a clinically significant renal obstruction (Material and Methods), the method comprising: receiving, via processing circuitry, data corresponding to one or more time-activity curves (Material and Methods: Acquisition Protocol and Data Processing: ¶1: “Background-subtracted whole-kidney and cortical curves and multiple quantitative curve parameters were generated.”; cortical curves are being construed as time-activity curves), each of the one or more time-activity curves being associated with a medical image corresponding to a kidney of a patient (Material and Methods: General Protocol and Patient Selection: ¶4: “Studies of 97 patients (54 men [56%], 43 women [44%]; mean age, 54 years; SD, 17 years; range, 20-87 years) were randomly collected from the archived database”); extracting, via the processing circuitry, biomarkers from the one or more time-activity curves, the biomarkers corresponding to a predetermined set of machine-learned biomarkers stored in memory (Material and Methods: Acquisition Protocol and Data Processing: ¶1“Background-subtracted whole-kidney and cortical curves and multiple quantitative curve parameters were generated.”); but does not explicitly teach classifying, via the processing circuitry, the one or more time-activity curves according to the extracted biomarkers of the one or more time-activity curves based on a classifier, 
In a related art, Suriyanto teaches: classifying, via the processing circuitry, the one or more time-activity curves according to the extracted biomarkers of the one or more time-activity curves based on a classifier (Results: ¶4: “In this study, the SVM differentiated renal status into three categories: unobstructed, slightly obstructed and heavily obstructed.”) for accurate classification of renograms.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bao with the above teachings of Suriyanto to incorporate the classification of renograms based on extracted biomarkers. The motivation in doing so would lie in accurate classification and determination of renal status from renograms.
Bao, in view of Suriyanto, teaches: wherein the classifier is selected from a group of classifiers, each one of the group of classifiers being trained on a dataset (Bao: Results section discusses the development of a univariate predictive model and a multivariate predictive model where multiple curve parameters are used to arrive at a diagnosis. It further suggests that there are many multivariate models consisting of a variety of combination of parameters based on Table 2 and 3), each dataset being a subset of a reference database including a corpus of labeled reference time-activity curves, each labeled reference time-activity curve including one or more biomarkers associated in the database, wherein each data set includes a unique combination of biomarkers of the labeled reference time-activity curves of the corpus of labeled reference time-activity curves (Bao: Results section discusses the development of a univariate predictive model and a multivariate predictive model where multiple curve parameters are used to arrive at a diagnosis. Results: ¶1: “we first carried out a variable selection procedure using the training dataset of 61 patients.”; suggests that the multivariate models have different combinations of variables and parameters based on training sets), the classifier being selected based on a receiver characteristics curve that is generated for an output of each one of the group of classifiers (Bao: Results ¶5: “ROC curves were constructed to determine the predictive accuracy of the regression equations”; Bao: Figures 2 and 3; Suriyanto: Results: ¶4: “In this study, the SVM differentiated renal status into three categories: unobstructed, slightly obstructed and heavily obstructed.”), the receiver characteristic curve including a false positive rate and a true positive rate for classification based on the unique combination of the one or more biomarkers (Bao: Figures 2 and 3 show ROC curves showing false positives and true positive rates. Bao: Results section discusses the development of a univariate predictive model and a multivariate predictive model where multiple curve parameters are used to arrive at a diagnosis; Suriyanto and Bao combined suggests using different classifiers trained with different biomarkers. The generation of ROC curves in Bao can reasonably applied to every classifier result and used to compare results across classifiers. Previously cited Anderberg et al. (US 2016/0274128 A1; hereafter: Anderberg) further discloses that ROC curves are often used to differentiate between outputs.).
Regarding Claim 2, Bao, in view of Suriyanto, teaches: the method according to claim 1, wherein the medical image of the kidney of the patient is a renography of the patient (Bao: Material and Methods: Acquisition Protocol and Data Processing: ¶1: “Background-subtracted whole-kidney and cortical curves and multiple quantitative curve parameters were generated.”).
Regarding Claim 3, Bao, in view of Suriyanto, teaches: the method according  to claim 1, wherein the unique combination of biomarkers associated with the selected classifier corresponds to the extracted biomarkers from the one or more time-activity curves (Material and Methods: Acquisition Protocol and Data Processing: ¶1“Background-subtracted whole-kidney and cortical curves and multiple quantitative curve parameters were generated.”; Bao: Results section discusses the development of a univariate predictive model and a multivariate predictive model where multiple curve parameters are used to arrive at a diagnosis. Results: ¶1: “we first carried out a variable selection procedure using the training dataset of 61 patients.”; suggests that the multivariate models have different combinations of variables and parameters based on training sets) 
Regarding Claim 4, Bao, in view of Suriyanto, teaches: the method according to claim 3, wherein the selected classifier maximizes an area under the receiver characteristics curve, compared with the area under the receiver characteristics curve for each of the one or more receiver characteristics curve generated from the output of each one of the groups of trained classifiers (Table 5 of Bao shows the area under an ROC metrics for different classification types suggesting that different multivariate models can have differing areas under an ROC and differing levels of accuracy; Anderberg further discusses how ROC curves are used to differentiate outputs).
Regarding Claim 5, Bao, in view of Suriyanto, teaches: the method according to claim 3, wherein the classifier comprises a linear support vector machine classifier (Suriyanto: Results: ¶4: “In this study, the SVM differentiated renal status into three categories: unobstructed, slightly obstructed and heavily obstructed.”; SVM stands for vector machine classifier).
Regarding Claim 6, Bao, in view of Suriyanto, teaches: the method according to claim 5, wherein the output of the linear support vector machine classifier is an input of a logistic regression function (Bao: Statistical Analysis and Development of the Predictive Model: Equations 1 and 2; This subsection discusses how the logistic regression is used to assist with the prediction of renal status and determining a probability given an initial classification). 
Regarding Claim 7, Bao, in view of Suriyanto, teaches: the method according to claim 6, wherein an output of the logistic regression function is an approximate probabilistic output (Bao: Statistical Analysis and Development of the Predictive Model: ¶3: “For predicting the outcome Y1, we used equation 1 to obtain the predicted value P(Y1=1). We used equation 2 to facilitate the prediction probabilities for each category”).
Regarding Claim 8, Bao, in view of Suriyanto, teaches: the method according to claim 7, wherein classification of the one or more time-activity curves according to the extracted biomarkers of the one or more time-activity curves is based on upon a comparison of the approximate probabilistic output of the logistic regression function and a pre-determined classification threshold (Bao: Table 2, 3, and 4 discloses statistics and cutoffs used to determine the renal status and classification of renal data).
Regarding Claim 9, Bao, in view of Suriyanto, teaches: the method according to claim 8, wherein the selected classifier maximizes an area under the receiver characteristics curve, compared with the area under the receiver characteristics curve for each of the one or more receiver characteristic curves generated from the output of each of the group of trained classifiers (Table 5 of Bao shows the area under an ROC metrics for different classification types suggesting that different multivariate models can have differing areas under an ROC and differing levels of accuracy; Anderberg further discusses how ROC curves are used to differentiate outputs). 
Regarding Claim 10, Bao, in view of Suriyanto, teaches: the method according to claim 8, wherein the output of the logistic regression function is a measure of confidence in the accuracy of the output of the linear support vector machine classifier (Bao: Statistical Analysis and Development of the Predictive Model: ¶3: “We used equation 2 to facilitate the prediction probabilities for each category”; Bao: Appendix I: discloses how predictive probabilities are calculated, which are often an indication of the confidence in the output.).
Regarding Claim 11, Bao, in view of Suriyanto, teaches: the method according to claim 3, wherein the unique combination of biomarkers includes at least one of a percentage of clearance of a radiotracer from a kidney of the patient after a pre-determined time, half-time (t1/2) to drain the radiotracer from the kidney after administration of a diuretic, mean slope of the one or more time-activity curves at one or more pre-determined time intervals, moments of the one or more time-activity curves, length of the one or more time-activity curve’s, curve shape, Fourier transform coefficients, wavelet analysis coefficients, maximum value, and minimum value (Bao: Table 1-3 show a list of parameters and biomarkers that are used to predict normal kidney function and predict kidney obstruction.).
Regarding Claim 12-21, Claims 12-21, recite an apparatus that implements the methods of Claims 1-11. Therefore, the rejection of Claims 1-11 is equally applied (Bao: Abstract: “A predictive system has been developed that provides a promising computer-assisted diagnosis approach”; computer-assisted diagnosis requires the use of a computer apparatus).
Regarding Claim 22, Claims 22 recite a non-transitory computer readable medium that contain instructions that, when executed, performs the methods of Claim 1. Therefore, the rejection of Claim 1 is equally applied (Bao: Abstract: “A predictive system has been developed that provides a promising computer-assisted diagnosis approach”; computer-assisted diagnosis requires the use of a computer apparatus, where a computer readable medium with instruction is a common component).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668       


/VU LE/Supervisory Patent Examiner, Art Unit 2668